DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1, 3 – 8 in the reply filed on February 26th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 2, 9 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II – IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26th, 2021.

Priority


Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 23rd, 2016 and December 13th, 2016. It is noted, however, that applicant has not filed a certified copy of the CN201610344451.6 application as required by 37 CFR 1.55.

Claim Objections
Claims 1, 3 – 8 are objected to because of the following informalities:  
Claim 1, line 2, the phrase “comprising following steps of” appears to be a typographical error.  The Examiner requests to insert the word “the” before or after the word “following”.
Claim 1 (1), line 3, in the phrase “preparing ‘an’ RAP material”, it appears that ‘an’ is a typographical error and should be ‘a’.

Claim 1 (2), line 10, “aWRA-1” appears to be a typographical error.  The Examiner request to include a space between “a” and “WRA”, such that it is “a WRA-1”.
Claim 4, line 3, the phrase “a new the asphalt” appears to be a typographical error.  The Examiner request to restructure the phrase as “the new asphalt”. 
Claims 3, 5 – 8 are objected to due to their dependency on claim 1.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims as currently filed are not adequately enabled by the disclosure because the scope of the patent protection sought to encompass a WRA-1 regenerant.  The ordinarily skilled artisan at the time of invention would not be apprised how to make or use the invention .

Breadth of Claims:  The scope of the claims is broad.  Notably, independent claim 1 (i) utilizes the open-ended transitional phrase ‘comprising’, (ii) does not specify particular compositions of materials but rather broad classes of materials (e.g. ‘an aggregate’, ‘a mineral powder’), and (iii) the broad kinematic viscosity of the regenerant (50 to 60,000 mm2/s).  
With respect to the WRA-1 regenerant, one skilled in the art could not make and/or use the claimed invention without undue experimentation because there is no information regarding the composition of the WRA-1 regenerant.  A search using common NPL tools such as Google and Bing did not yield any information that the person of ordinary skill in the art would be able to avail themselves of to understand what the claimed regenerant is or to procure this material.  While the Specification states that this material is sold (see Specification at [0021]), it does not appear to be well-known and commercially available to the public.
 “The court in In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971), made clear that if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available. The same can be said if certain chemicals are required to make a compound or practice a chemical process”. In re Howarth, 654 F.2d 103, 105, 201 USPQ 689, 691 (CCPA 1981) MPEP § 2164.01(b).
In the instant case, the person of ordinary skill in the art would not recognize or understand what the WRA-1 regenerant and the originally filed specification does not disclose the composition of the WRA-1 regenerant such that one of ordinary skill could practice the claimed invention without undue experimentation.

Nature of invention:  The disclosed invention is directed to an asphalt composition and a preparation method of a plant-mixed warm regenerated asphalt mixture (Specification at [0001]).
State of the Prior Art:  The use of regenerated asphalt pavement or RAP in an asphalt composition and the preparation of plant-mixed warm regenerated asphalt is well established.  However, one ordinarily skilled in the art would not know what WRA-1 regenerant is, and so would have no expectation of the degree of predictability for an additive/regenerant that is unknown. 
Level of one of ordinary skill:  The ordinarily skilled artisan would be an individual experienced with the handling of RAP, preparing warm regenerated asphalt mixtures, and knowledgeable on the industrial/scientific requirements needed to prepare regenerated asphalt mixtures.  However, the specification is not enabling because it does not enable the persons ordinarily skilled in the art to carry out and understand the use of the WRA-1 regenerant for RAP in an asphalt.
Level of predictability:  The level of predictability in the state of prior art is high.  However, Applicant’s specification and claims use a trademark/trade name without any disclosure of what the material/chemical/product is, and thus the ordinarily skilled artisan would not be able to make and/or use the invention without undue experimentation.
 Amount of direction provided by the inventor:  Inventor direction is limited in the disclosure; Specification at [0021] teaches that the WRA-1 regenerant is independently developed and sold by the applicant (Jiangsu Tiannuo Road Materials Technology) but does not give information regarding the composition of the regenerant.  
Existence of working examples: There are limited working examples in the specification; Specification at [0050] and [0091] teaching step (2) mentioning that the regenerant was heated.  The examples do not disclose the composition of the regenerant WRA-1.
Quantity of experimentation needed: In view of the disclosure and claims as whole, the quantity of experimentation needed would be high and undue because the specification is lacking for guidance regarding the composition of the regenerant WRA-1.  

As such, one of ordinary skill in the art at the time of invention (i) would not recognize the WRA-1 regenerant as being well-known and commercially available, and (ii) would not know the composition of the regenerant WRA-1 without undue experimentation. Thus, one of ordinary skill in the art would not be able to make or use the invention as currently claimed.

Claims 3 – 8 are rejected due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 3 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the trademark/trade name WRA-1 in step (2), line 10.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a regenerant and, accordingly, the identification/description is indefinite.
The Examiner treated the claimed limitation “regenerant” as any binder material that can regenerate/rejuvenate RAP, which appears to be consistent with the word “regenerant”.

Claim 1 also contains the phrase “wherein the new aggregate is obtained by screening aggregates with four groups of particle sizes, the first group of particle sizes is 0 to 2.36 mm; the second group of particle sizes is 2.36 to 4.75 mm; the third group of particle sizes is 4.75 to 9.5 mm; and the fourth group of particle sizes is 9.5 to 16.0 mm” in step (1) lines 4-8, which is indefinite for the following reasons: 
(i) this feature seems to specify the gradation of the aggregates but it does not positively require the aggregate distribution to actually include these particle sizes.  

(iii) the particle size is 0 mm is indefinite and needs clarification because there is no particle with size 0 mm.
The Examiner treated the claimed limitation of the particle sizes as gradation distributions which appears to be consistent with the Specifications at [0038] Table 3.

Claim 1 further the phrase “stirring to mold” in step (5), line 16 is indefinite because the claim does not specify if the asphalt mix is stirred and placed into a mold, or the asphalt mix is stirred inside a mold or how is a mold required during stirring.
The Examiner treated the claimed limitation to mean that after the asphalt mix is stirred, the asphalt mix is placed in a mold, which appears to be consistent with the Specification at [0054].

Claims 3 – 8 are rejected due to their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):








(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.











Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  









Claim 4, line 3, contains a “the mineral powder is 0 to 8%”, which is broader than claim 1 and is indefinite because the limitation effectively includes the situation where no mineral powder is encompassed.
Similarly, claim 4, line 4 contains “the regenerant is 0 to 0.5%”, which is broader than claim 1 and is indefinite because the limitation effectively includes the situation where no regenerant is encompassed.
The Examiner treated the claims to include both a mineral powder and regenerant, which appears to be consistent with claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Poncelet et al. (U.S. Pub. No. 2011/0146539 A1) (hereinafter referred to as “Poncelet”) in view of Hwang et al. (U.S. Pub. No. 2015/0329702 A1) (hereinafter referred to as “Hwang”).

Regarding claim 1, Poncelet teaches preparation method of a plant-mixed warm regenerated asphalt mixture (see Poncelet at [0001] teaching a technical field relating to a process for preparing an asphalt mixture, and see Poncelet at [0008] teaching it has become increasingly desirable to produce asphalt mixtures by so-called warm mix process, warm mix 

(1) preparing an RAP material, an aggregate, a mineral powder, a new asphalt and a regenerant (see Poncelet at [0010] teaching process of preparing an asphalt mixture from recycled asphalt pavement (RAP), virgin aggregate, filler and first and second binder materials, wherein the filler is taken to meet the claimed mineral powder, the first binder as the regenerant, and the second binder as the new asphalt).  
Poncelet teaches RAP is more than 30 wt % (see Poncelet at [0022]), the virgin aggregate is less than 70 wt % (see Poncelet at [0026]), the first binder is in the range of 0.1 to 10 wt% (see Poncelet at [0032]), the filler is preferably from 2 to 10 wt % (see Poncelet at [0038]), and the second binder is in the range from 1 to 10 wt % (see Poncelet at [0041]).  

(2) heating and stirring the RAP material (see Poncelet at [0023] teaching RAP is transported through a first drum, drums suitable for heating RAP are known to the skilled person and preferably the drum contains flights that move the RAP along the length of the drum, which is taken to mean that the RAP is being stirred through the process of moving the RAP along the flights along the length of the drum.  And, see Poncelet at [0024] teaching that the RAP is heated), 
adding the regenerant (see Poncelet at [0030] teaching a first binder material or regenerant is added to the RAP in the first drum, thereby providing treated RAP), 
and then continuing to heat and stir (see Poncelet at [0033] teaching that the preferred position of adding the first binder material or regenerant is a balance between adding the first binder material near the higher end of the drum to maximize mixing of the RAP and the first 
Poncelet does not explicitly teach that the regenerant is a WRA-1 regenerant with a kinematic viscosity of 50 to 60000 mm2/s at 60° C.  
However, Poncelet teaches that the first binder material or regenerant preferably has a high aromatic content because the aromatic components through their solvency capacity will rejuvenate the aged binder (see Poncelet at [0030]), and first binder material having a viscosity of less than 0.3 Pa·s at 100o C (see Poncelet at [0030]).  Poncelet further teaches an embodiment of the first binder, FluxShell with 60 mm2/s kinetic viscosity at 100oC (see Poncelet at [0054] and Table 1).  Poncelet further teaches that the kinetics of the penetration of the first binder through the RAP depends on the aromaticity of the first binder, on its viscosity at the temperature in the storage vessel and on the residence time, the lower the viscosity, the better the penetration (see Poncelet at [0035]).
The Examiner notes that the temperature at which the kinematic viscosity is taken is different (i.e. 100o C instead of 60° C).  However, it would have been obvious to one of ordinary skill in the art in view of the similarity of the process conditions because it has been held that a prima facie case of obviousness exist over a reference process which differed from the claims only in that the reference process was performed (i.e. temperature) (see In re Aller MPEP § 2144.05.I).
Alternatively, one of ordinary skill in the art would recognize that viscosity of the regenerant is appreciated as an effective variable because Poncelet teaches that the kinetics of the penetration of the first binder material through the RAP depends on the aromaticity, viscosity and residence time.  Thus, it would have been obvious to one of ordinary skill in the art to 

(3) placing a product of step (2) in a development bin for development (see Poncelet at [0035] teaches that the treated RAP is supplied from the first drum to a first storage vessel, this provides opportunity for the first binder material or regenerant to penetrate through RAP, promoting further disintegration of the RAP, the time should be sufficiently long that the first binder material can penetrate through the RAP structure and the RAP structure is weakened, wherein the first storage vessel is taken to mean the development bin, and the penetration of the first binder material through RAP is taken to mean the development), 
wherein a development temperature is 40°C to 150°C (see Poncelet at [0035] teaching that is expected that the RAP remains in the storage vessel for a sufficiently short time that it retains much of its heat from the first drum because it is preferred the first storage vessel is insulated such that the heat is retained within the storage, and see Poncelet at [0024] teaching the RAP is heating to a temperature of from 70 to 130oC, which is taken to meet the claimed development temperature because the first storage vessel is insulated). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
and a development time is 0.5 h to 6 h (see Poncelet at [0035] teaching RAP preferably remains in the storage vessel for a time period of from 1 min to 2 hours). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

oC to 130 oC, and the temperature in the mixing zone must be sufficiently high that the components can be homogeneously mixed).  

(5) mixing and heating a product of step (4) with the asphalt, adding the mineral powder (see Poncelet at [0037] teaching that the filler and second binder is supplied to the mixing zone, wherein the treated RAP, filler, virgin aggregate and second binder material are mixed to provide the asphalt mixture, and see Poncelet at [0045] teaching that the treated RAP, the virgin aggregate, the filler and the second binder material may be added to the mixing zone in any order, however, it is preferred that the treated RAP and the virgin aggregate are added to the mixing zone, prior to the addition of the filler and a second binder materials because the abrasion created by the virgin aggregate can help to further break down the treated RAP).  One of ordinary skill in the art would recognize that it is preferable to mix and heat the treated RAP and the virgin aggregate together first because the abrasion created by the virgin aggregate can help to further break down the treated RAP before adding the filler and the second binder material.
and stirring to mold (see Poncelet at [0049] teaching that the asphalt mixture produced by the process can be used to form asphalt pavement using conventional pavement-laying equipment, which is taken to meet the claimed the asphalt mixture is stirred to mold).
In addition, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C) 


However, Poncelet did not explicitly teach that the new aggregate is obtained by screening aggregates with four groups of particle sizes, the first group of particle sizes is 0 to 2.36 mm; the second group of particle sizes is 2.36 to 4.75 mm; the third group of particle sizes is 4.75 to 9.5 mm; and the fourth group of particle sizes is 9.5 to 16.0 mm.  
Like Poncelet, Hwang teaches in a technical field relating to a warm mix recycled asphalt additive (see Hwang at [0001]).  Hwang also teaches that usually, the waste asphalt concrete is pulverized, mixed with a new aggregate and new asphalt, and then reused for paving road (see Hwang at [0007]).
Hwang further teaches that in one embodiment, a new aggregate may be included in the recycled asphalt mixture (see Hwang at [0056]), and 19 mm aggregate, 13 mm aggregate, and fine aggregate were used as the new aggregates (see Hwang at [0067]).  Additionally, Hwang teaches that each aggregate sizes were screened through a sieve from 0.08 mm to 25 mm in size (see Hwang at [0067] and Table 1, also shown below).  To be clear in the record, looking at Table 1, majority of first group’s particle sizes from 0 to 2.36 mm is in the fine aggregate, majority of the second group’s particle sizes from 2.36 to 4.75 mm is in fine aggregate, majority of the third group’s particle sizes from 4.75 to 9.5 mm is in the 13 mm aggregate, and the majority of the fourth group’s particle sizes from 9.5 to 16.0 mm is in both 13 mm and 19 mm aggregates.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

    PNG
    media_image1.png
    321
    962
    media_image1.png
    Greyscale

As such, one of ordinary skill in the art would recognize that Hwang obtained new aggregates through screening into particle sizes and teaches that usually, the waste asphalt concrete is pulverized, mixed with a new aggregate and new asphalt, and then reused for paving road, thus the new aggregates from Hwang can be incorporated to Poncelet’s virgin aggregate because both are teaching in the field of asphalt mixture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the virgin aggregate in Poncelet with the new aggregates obtained through screening into particle sizes from Hwang because a new aggregate and new asphalt is usually mixed with pulverized asphalt concrete and reused for paving road.

Regarding claim 4, Poncelet as modified by Hwang teaches the limitations as applied to claim 1 above, and Poncelet as modified by Hwang further teaches that














	the RAP material is 20 to 85% (see Poncelet at [0022] teaching RAP is more than 30 wt %).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
the new aggregate is 10 to 70%  (see Hwang at [0056] teaching in one embodiment, a new aggregate in an amount of 0 to 85 wt% may be included based on the total amount of the prima facie case of obviousness exists (see MPEP § 2144.05 I). 
the mineral powder is 0 to 8% (see Poncelet at [0038] teaching that the filler or mineral powder is preferably from 2 to 10 wt %).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
the new asphalt is 0.5 to 5% (see Poncelet at [0041] teaching the second binder or new asphalt is in the range from 1 to 10 wt %.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
and the regenerant is 0 to 0.5% (see Poncelet at [0032] teaching the first binder or regenerant is in the range of 0.1 to 10 wt%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 5, Poncelet as modified by Hwang teaches the limitations as applied to claim 1 above, and Poncelet further teaches wherein in step (2), a temperature of the heating of the RAP material is 70 to 160°C (see Poncelet at [0024] teaching that the RAP is heated to a temperature of from 70 to 130 oC).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
Poncelet does not explicitly teach a time of the stirring is 5 to 10 s for step (2).  However, Poncelet teaches that the mixing preferably takes place for at least 10 seconds in the mixing zone (see Poncelet at [0044]).  
The Examiner notes that the prior art discloses the general process conditions for the preparation of warm regenerated asphalt mixture, such as the order of mixing and the duration 

Regarding claim 6, Poncelet as modified by Hwang teaches the limitations as applied to claim 1 above, and Poncelet further teaches wherein in step (2), after the regenerant is added (see Poncelet at [0030] teaching a first binder material is added to the RAP in the first drum, thereby providing treated RAP),
a temperature of the heating is 40 to 120°C (see Poncelet at [0024] teaching the RAP is heated to a temperature of from 70 to 130 oC, which is taken to mean that it is the temperature of heating when the first binder or regenerant is added to the RAP, because Poncelet at [0035] teaches that the first storage vessel is insulated such that the heat is retained within the storage vessel).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
Poncelet does not explicitly teach that the time of the stirring is 15 to 25 s for step (2) after adding the regenerant, However, Poncelet teaches that the mixing preferably takes place for at least 10 seconds in the mixing zone (see Poncelet at [0044]).  
The Examiner notes that the prior art discloses the general process conditions for the preparation of warm regenerated asphalt mixture, such as the order of mixing and the duration of mixing to get the same results.  Thus, it would have been obvious to one of ordinary skill in the art to use or experiment on the process conditions as such as the duration of mixing taught by the prior art.

Regarding claim 7, Poncelet as modified by Hwang teaches the limitations as applied to claim 1 above, and Poncelet further teaches wherein in step (4), a temperature of the heating is 90 to 190°C (see Poncelet at [0037] teaching the treated RAP is supplied form the first drum or from the first storage vessel to a mixing zone, and the hot and dried virgin aggregate is supplied from the second drum or from the second storage vessel to the mixing zone, see Poncelet at [0043] teaching that the temperature in the mixing zone is preferably in the range of from 100 to 130oC).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
and a time of the stirring is 10 to 15 s (see Poncelet at [0044] teaching that the mixing preferably takes place for at least 10 seconds). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 8, Poncelet as modified by Hwang teaches the limitations as applied to claim 1 above, and Poncelet further teaches wherein in step (5), a temperature of the heating is 60 to 160°C (see Poncelet at [0037] teaching that the filler or mineral powder and second binder or new asphalt is supplied to the mixing zone, wherein the treated RAP, filler, virgin aggregate and second binder material are mixed to provide the asphalt mixture, and see Poncelet at [0045] teaching that the treated RAP, the virgin aggregate, the filler and the second binder material may be added to the mixing zone in any order.  However, it is preferred that the treated RAP and the virgin aggregate are added to the mixing zone, prior to the addition of the filler and a second binder materials because the abrasion created by the virgin aggregate can help to further break down the treated RAP (see Poncelet at [0037]).  Additionally, the temperature in the mixing zone is preferably in the range of from 100 to 130oC (see Poncelet at [0043).  In the prima facie case of obviousness exists (see MPEP § 2144.05 I).
and a time of the stirring is 15 to 25 s (see Poncelet at [0044] teaching that mixing preferably takes place for at least 10 secs and less than 70 seconds).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poncelet as modified by Hwang as applied to claim 1 above, and further in view of Packer et al. (U.S. Pub. No. 2005/0017104 A1) (hereinafter referred to as “Packer”).

Regarding claim 3, Poncelet as modified by Hwang teaches the limitations as applied to claim 1 above, and Poncelet further teaches that the treated RAP is supplied form the first drum to a first storage vessel because this provides an opportunity for the first binder material to penetrate through the RAP (see Poncelet at [0035]), and the kinetics of the penetration of the first binder through the RAP depends on the aromaticity of the first binder, on its viscosity at the temperature in the storage vessel and on the residence time (see Poncelet at [0035]).
However, Poncelet did not explicitly disclose that in the development bin, a heater is arranged therein, a heating method of a heater is one of a heat-transfer oil, an electric heating, or flue discharges of an asphalt mixing plant, a stirrer, and a volume of the storage bin is 1 to 5000 tons. 
Packer teaches systems and methods for receiving used asphalt materials, including recycled asphalt pavement ("RAP") and asphalt chunks, heating the materials, dynamically tumbling the materials into a recycled granulized form, and selectively providing the recycled asphalt for use (see Packer at [0002]).  Packer also teaches that materials can be mixed with the asphalt materials, such as oil and other materials to help make the asphalt material ready for reuse (see Packer at [0011]).

	Packer does not explicitly teach that the volume of the storage bin is 1 to 5000 tons.  However, Packer teaches that in another embodiment, the system is large and relatively immobile, wherein large amounts of asphalt can be recycled (see Packer at [0013]) and Packer further teaches that those skilled in the art can appreciate that the methods and process can be used in variety of different applications and in a variety of different areas of manufacture for the utilization of recycled asphalt material (see Packer at [0014]).
As such, one of ordinary skill in the art would recognize that the system in Packer can replace the first storage vessel in Poncelet when large amounts of asphalt is recycled because the system in Packer can be large and relatively immobile and it contains a storage bin, a heater arranged therein, wherein heating method can use another heat source other than natural gas or propane and a stirrer, thus providing an opportunity for the first binder material or regenerant to penetrate through the RAP. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the first storage vessel in Poncelet when large amounts of asphalt is recycled because the system in Packer can be large and relatively immobile and it contains a storage bin, a heater arranged therein, wherein heating method can use another heat source other than natural gas or propane and a stirrer, thus providing an opportunity for the first binder material or regenerant to penetrate through the RAP. 

Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Musil (US 2008/0310249 A1) teaching a low emission energy efficient 100 percent RAP capable asphalt plant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731